Clifford F. Brown, J.,
dissenting. The Industrial Commission has the power to award permanent partial disability benefits for a severe anxiety neurosis which in combination with silicosis “caused claimant to become totally disabled,” as determined by the Staff Hearing Officer of the Industrial Commission. Therefore, the allowance of a writ of mandamus by the Court of Appeals vacating the permanent partial disability award is contrary to law.
While it is clear that the General Assembly, by enacting R. C. 4123.68(Y), intended that silicosis contracted in the workplace be compensable only when creating total disability or causing death, claimant here suffers from an occupational disease in addition to silicosis. A careful reading of the Staff Hearing Officer’s order indicates that he did not make an award based upon the silicosis condition, but awarded benefits for permanent partial disability based solely on severe anxiety neurosis, which condition occurred as a result of the silicosis.
This court has previously recognized the power of the commission to award benefits for psychiatric disabilities resulting from previously allowed injuries. State, ex rel. Peeples, v. Farley Paving Co. (1981), 66 Ohio St. 2d 106; State, ex rel. Anderson, v. Indus. Comm. (1980), 62 Ohio St. 2d 166; Zavatsky v. Stringer (1978), 56 Ohio St. 2d 386. The issue here is whether the commission has a similar power in the case of psychiatric disabilities such as severe anxiety neurosis resulting from previously allowed occupational diseases. Given the general grant of continuing jurisdiction in the commission to modify or change former findings or orders with respect to occupational disabilities expressed in R. C. 4123.52,1 and finding no logical reason to distinguish between previously allowed injuries and diseases, the correct conclusion is that the power *205to award benefits for disabilities arising from previously allowed occupational diseases does exist, and that the commission properly exercised that power in this case.
The Shipman permanent partial disability award was not for silicosis since such awards are not permitted under R. C. 4123.68(Y). It was for anxiety neurosis, a separate condition, compensable under divisions (A) and (B) of R. C. 4123.57,2 since it arose as a result of the occupational disease of silicosis. Such compensability is further justified by the continuing jurisdiction power granted to the Industrial Commission under R. C. 4123.52 as already discussed.
This court today construes R. C. 4123.68(Y) too narrowly. It failed to consider other provisions in R. C. Chapter 4123 in pari materia with R. C. 4123.68(Y).
To construe the language in R. C. 4123.68(Y) to limit “compensation * * * on account of silicosis” and deny awards on account of psychiatric disability resulting from silicosis, constitutes a failure to follow the mandate to liberally construe all workers’ compensation laws in favor of the employees and the dependents of deceased employees. See R. C. 4123.95. Neither law nor logic support this narrow view taken of the compensability of claimant’s disability.
Lastly, Szymanski v. Halle’s (1980), 63 Ohio St. 2d 195, has been cited as supporting the Court of Appeals’ conclusion that Shipman’s neurosis is not a compensable injury. Szymanski has been misapplied. It held that emotional distress without contemporaneous physical trauma is not a compen-*206sable injury. Here, we have an anxiety neurosis arising from a disease contracted 'previously. Accordingly, I dissent.
Sweeney, Acting C. J., concurs in the foregoing dissenting opinion.

 R. C. 4123.52, in pertinent part, provides:
“The jurisdiction of the industrial commission over each case shall be continuing, and the commission may make such modification or change with respect to former findings or orders with respect thereto, as, in its opinion is justified. * * *”
This language statutorily grants to the commission wide discretion to change earlier orders pertaining to claimant’s silicosis and the additional neurosis flowing therefrom.


 “Partial disability compensation shall be paid as follows, provided, that an employee may elect as between divisions (A) and (B) of this section as to the maimer of receiving the compensation set forth in this section:
“(A) In case of injury or occupational disease resulting in partial disability other than those exclusively provided for under division (C) of this section, the employee shall receive per week sixty-six and two-thirds per cent of the impairment of his earning capacity which results from the injury or occupational disease during the continuance thereof, * * (Emphasis added.)
Division (A) of R. C. 4123.57, as excerpted, harmonizes with the following language in division (B) of that statute:
“The district hearing officer, upon such application, shall determine the percentage of the employee’s permanent disability, * * * based upon that condition of the employee resulting from the injury or occupational disease and causing permanent impairment * * (Emphasis added.)